Exhibit 10.114

CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

Executed Copy

SUPPLY AGREEMENT

THIS SUPPLY AGREEMENT (this “Agreement”) is made this 5th day of March, 2007
(the “Effective Date”), by and between CyDex, Inc., a Delaware corporation with
offices at 10513 W. 84th Terrace, Lenexa, Kansas 66214 (“CyDex”), and Prism
Pharmaceuticals, Inc., a Delaware corporation with offices at 1150 First Ave,
Suite 1050, King of Prussia, Pennsylvania 19406 (“Prism”).

RECITALS

WHEREAS, CyDex is engaged in the business of developing and commercializing
novel drug delivery technologies designed to enhance the solubility and
effectiveness of existing and development-stage drugs;

WHEREAS, CyDex is the exclusive worldwide licensee of CAPTISOL®, a patented drug
formulation system designed to enhance the solubility and stability of drugs;

WHEREAS, CyDex and Prism are also parties to a license agreement dated
January 4, 2006 (as amended on December 22, 2006, the “License Agreement”),
which sets forth the terms of a license from CyDex to Prism to use certain
know-how and patents related to CAPTISOL-enabled® Amiodarone; and

WHEREAS, CyDex desires to sell CAPTISOL® to Prism, and Prism desires to purchase
CAPTISOL® from CyDex, in accordance with the terms and conditions contained
herein.

NOW, THEREFORE, in consideration of the following mutual promises and other good
and valuable consideration, the receipt and sufficiency of which is
acknowledged, the parties, intending to-be legally bound, agree as follows:

1. DEFINITIONS.

For the purposes of this Agreement, the terms hereunder shall have the meanings
as defined below:

1.1 “Affiliate” means, with respect to any party, any entity controlling,
controlled by, or under common control with such party, during and for such time
as such control exists. For these purposes, “control” shall refer to the
ownership, directly or indirectly, of at least fifty percent (50%) of the voting
securities or other ownership interest with the power to direct the management
and policies of the relevant entity.

1.2 “Backup Manufacturing Facility” has the meaning specified in Section 3.5(b).

 

1



--------------------------------------------------------------------------------

1.3 “CAPTISOL” means CAPTISOL®, also known scientifically as [***].

1.4 “Cause” has the meaning specified in Section 3.5(d).

1.5 “cGMPs” means all applicable standards relating to manufacturing practices
for bulk excipients, including U.S. Pharmacopoeia <1078> and ICH Guidelines.

1.6 “Clinical Grade CAPTISOL” means CAPTISOL which (a) has been manufactured in
accordance with the cGMPs and meets the Specifications for Clinical Grade
CAPTISOL, (b) is intended for use in humans, and (c) is intended for
manufacturing the Licensed Product for clinical trials.

1.7 “Commercial Grade CAPTISOL” means CAPTISOL which (a) has been manufactured
in accordance with the cGMPs and meets the Specifications for Commercial Grade
CAPTISOL, (b) is intended for use in humans, and (c) is intended for
manufacturing the Licensed Product for commercial sale.

1.8 “Commercial Launch Date” means, in any particular country, the first sale by
Prism, its Affiliates or sublicensees of the Licensed Product.

1.9 “Detailed Forecast” has the meaning specified in Section 3.1(b).

1.10 “DMF” means a Drug Master File for CAPTISOL, as currently filed, or as
hereafter updated from time to time, by CyDex with the FDA.

1.11 “Failure to Supply” has the meaning specified in Section 3.6(c).

1.12 “FDA” means the United States Food and Drug Administration, or any
successor thereto.

1.13 “File Retention Samples” has the meaning specified in Section 3.4(c).

1.14 “Force Majeure” means any event or circumstance beyond the reasonable
control of the affected party, including but not limited to, fire, flood,
typhoon, earthquake, natural disaster, explosion, war, strike, labor unrest,
riot, embargo, act of terrorism, act or omission of carriers, act of God or
enactment or revision of any law, rule, regulation or regulatory advisory
opinion or order applicable to the manufacturing, marketing, sale, reimbursement
and/or pricing of CAPTISOL or Licensed Product.

1.15 “ICH Guidelines” means all relevant guidelines promulgated from time to
time by the International Conference on Harmonisation of Technical Requirements
for Registration of Pharmaceuticals for Human Use.

1.16 “Indenmitee” has the meaning specified in Section 8.4.

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

2



--------------------------------------------------------------------------------

1.17 “Indenmitor” has the meaning specified in Section 8.4.

1.18 “License Agreement” has the meaning specified in the Recitals above.

1.19 “Licensed Product” means CAPTISOL-enabled® Amiodarone (and all polymorphs
and active metabolites of amiodarone known by CyDex (or its agents) as of the
Effective Date of the License Agreement) and all formulations for all uses in
humans and animals.

1.20 “Losses” has the meaning set forth in Section 8.1.

1.21 “Manufacturing Facilities” has the meaning specified in Section 3.5(b).

1.22 “Manufacturing License” has the meaning specified in Section 3.6(d).

1.23 “Marketing Approval” means final approval of an NDA by the FDA, or final
approval of a comparable document filed with an equivalent health regulatory
authority in any other country or in the European Union (using the centralized
process or mutual recognition), including all required marketing, pricing or
reimbursement approvals.

1.24 “NDA” means a New Drug Application, as defined in the United States Federal
Food, Drug and Cosmetics Act and the regulations promulgated thereunder, or a
similar application filed with an equivalent regulatory body in another country.

1.25 “Notice of Default” has the meaning specified in Section 11.2.

1.26 “Notice of Termination” has the meaning specified in Section 11.2.

1.27 “Primary Manufacturing Facility” has the meaning specified in
Section 3.5(b).

1.28 “Purchase Volume Limitations” has the meaning specified in Section 3.1(c).

1.29 “Q1” “Q2,” “Q3” or “Q4” has the meaning specified in Section 3.1(b).

1.30 “Quality” has the meaning specified in Section 3.2.

1.31 “Quality Agreement” has the meaning specified in Section 3.4(a).

1.32 “Research Grade CAPTISOL” means CAPTISOL which has not been manufactured
under required conditions of current good manufacturing practices and is not
suitable for use in humans, but which meets the Specifications for Research
Grade CAPTISOL.

1.33 “Specifications” means the specifications for Research Grade, Clinical
Grade and Commercial Grade CAPTISOL respectively, as set forth in Exhibit A
hereto, as such may be amended from time to time pursuant to Section 3.2.

1.34 “Stability” has the meaning specified in Section 3.2.

1.35 “Term” has the meaning specified in Section 11.1.

 

3



--------------------------------------------------------------------------------

1.36 “Territory” means the entire world.

1.37 “Testing Methods” has the meaning specified in Section 3.4(b).

1.38 “Third-Party Manufacturer” has the meaning specified in Section 3.5(a).

2. PURCHASE OF CAPTISOL. Subject to Section 3.6(c), Prism agrees that Prism and
its Affiliates and sublicensees shall purchase CAPTISOL [***] from CyDex and
that they shall [***]. CyDex agrees that CyDex shall produce (or have produced
for it) and sell to Prism [***] of Prism’s and its Affiliates’ and sublicensees’
requirements for CAPTISOL, during the Term and subject to the provisions of this
Agreement. Purchases of CAPTISOL may include Research Grade CAPTISOL, Clinical
Grade CAPTISOL and/or Commercial Grade CAPTISOL. Prism may place orders for
CAPTISOL on behalf of its Affiliates and sublicensees; provided, however, that
(a) Prism shall instruct CyDex as to the location for the shipment thereof;
(b) [***] to [***] of [***] with [***] thereto; and (c) if Prism requests that
CyDex deliver such orders to Prism for re-delivery thereof by Prism to its
Affiliates or sublicensees, Prism shall comply with all applicable laws, rules
and regulations applicable to the transportation of CAPTISOL from Prism to its
Affiliates and sublicensees.

3. MANUFACTURE AND SUPPLY OF CAPTISOL.

3.1 Supply Terms.

(a) Long-term Forecast. No later than [***] months prior to the anticipated
Commercial Launch Date by Prism or its Affiliates or sublicensees of the
Licensed Product in any particular country, Prism shall provide CyDex with a
forecast setting forth Prism’s estimate of the required quantities of Commercial
Grade CAPTISOL for each of the following [***] years. Such long-term forecast
shall thereafter be updated by Prism at least [***] every [***] months.

(b) Binding Detailed Forecast. At least [***] days prior to the first order of
Commercial Grade CAPTISOL, Prism shall deliver to CyDex a detailed rolling
forecast setting forth Prism’s requirements and anticipated delivery schedules
for Commercial Grade CAPTISOL for each calendar quarter during the succeeding
[***] month period (the “Detailed Forecast”). For purposes of this Agreement, a
calendar quarter means the consecutive three (3) month period ending
March 31, June 30, September 30, and December 31, respectively. The parties
acknowledge and agree that the first [***] covered in the Detailed Forecast may
be for a period less than the full three (3) month period but that each
subsequent calendar quarter shall be for a full three (3) month period. The
Detailed Forecast shall thereafter be updated by Prism quarterly on a rolling
basis, no later than the first day of each calendar quarter, so that for each
calendar quarter CyDex shall have been provided with a rolling Detailed Forecast
for each calendar quarter during the [***] period commencing on the [***] day of
the next calendar

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

4



--------------------------------------------------------------------------------

quarter following the date on which such Detailed Forecast is submitted. The
Detailed Forecast shall be firm and binding on Prism, subject to the permissible
variances set forth in Section 3.1(c) below, with respect to the first, second,
and third calendar quarters covered by such updated Detailed Forecast (“Q1”,
“Q2”, and “Q3”, respectively, and where the fourth calendar quarter shall be
“Q4”). If Prism fails to provide an updated Detailed Forecast in accordance with
this Section 3.1(b), the Detailed Forecast last provided by Prism shall be
deemed to be Prism’s Detailed Forecast for the next succeeding [***] period.

(c) Detailed Forecast Variances. Each updated Detailed Forecast may modify the
amount of Commercial Grade CAPTISOL estimated in the previous Detailed Forecast
in accordance with the following limitations (the “Purchase Volume
Limitations”):

(i) for the Q1 covered by such updated Detailed Forecast, [***] the forecast
provided for the Q2 in the immediately preceding Detailed Forecast without the
prior express written consent of CyDex;

(ii) for the Q2 covered by such updated Detailed Forecast, no change in excess
of a [***]percent ([***]%) volume increase or decrease may be made to the
forecast provided for the Q3 in the immediately preceding Detailed Forecast
without the prior express written consent of CyDex; and

(iii) for the Q3 covered by such updated Detailed Forecast, no change in excess
of a [***] percent ([***]%) volume increase or decrease may be made to the
forecast provided for the Q4 in the immediately preceding Detailed Forecast
without the prior express written consent of CyDex.

In each case CyDex’s consent shall not be unreasonably conditioned, delayed or
withheld.

(d) Purchase Orders. Prism shall place a firm purchase order with CyDex in a
form mutually agreed upon by the parties, for Prism’s order of Commercial Grade
CAPTISOL for Q1 delivery consistent with the Detailed Forecast. Each purchase
order, for all grades of CAPTISOL, shall specify (i) the grade of CAPTISOL
ordered (i.e., Commercial Grade CAPTISOL, Clinical Grade CAPTISOL or Research
Grade CAPTISOL); (ii) quantities; (iii) delivery dates, and (iv) reasonable
shipping instructions. CyDex shall use [***] to comply with Prism’s requested
delivery dates; provided, however, that any purchase order of Commercial Grade
CAPTISOL is received by CyDex at least [***] days prior to the stipulated
delivery date and that any purchase order of Clinical Grade CAPTISOL or Research
Grade CAPTISOL is received by CyDex at least [***] days prior to the stipulated
delivery date. No purchase order shall be binding upon CyDex until accepted by
CyDex in writing; provided that CyDex (x) shall accept in writing within [***]
days after CyDex’s receipt of each purchase order for Clinical Grade CAPTISOL or
Research Grade CAPTISOL, (y) shall accept in writing within [***] days after
CyDex’s receipt of each purchase order for Commercial

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

5



--------------------------------------------------------------------------------

Grade CAPTISOL from Prism with respect to the quantities of CAPTISOL ordered
that do not exceed the Purchase Volume Limitations and (z) shall notify Prism of
CyDex’s ability to fill any quantities of such purchase order for Commercial
Grade CAPTISOL that are in excess of the Purchase Volume Limitations within
[***] days after CyDex’s receipt of such purchase order. CyDex shall not be
obligated to accept such orders to the extent that the quantities of Commercial
Grade CAPTISOL ordered exceed the Purchase Volume Limitations, but CyDex shall
use good faith efforts to fill such orders for such excess quantities from
available supplies. If CyDex, despite the use of good faith efforts, is unable
to supply such quantities that exceed the Purchase Volume Limitations to Prism,
such inability to supply shall not be deemed to be a breach of this Agreement by
CyDex or a failure (including a Failure to Supply) by CyDex to supply for any
purpose. If any purchase order or other document submitted by Prism hereunder or
any other document passing between the parties contains terms or conditions in
addition to or inconsistent with the terms of this Agreement, the terms of this
Agreement shall control and prevail and such additional or inconsistent terms
are hereby expressly rejected.

3.2 Modified Specifications.

(a) General. Subject to the terms and conditions set forth in Section 3.2
hereof, CyDex shall have the right to change the Specifications from time to
time during the Term. With respect to any change in the Specifications, CyDex
shall give Prism at least [***] days notice of such change (the “Change Notice”)
to enable Prism to perform any tests to determine the impact of such change in
the Specifications on the stability and quality specifications of the Licensed
Product (the “Stability” and “Quality”, respectively). CyDex shall not implement
any changes specified in such Change Notice during the aforementioned [***] day
period. In the event that Prism reasonably determines (and Prism shall have
provided CyDex with written notice regarding its determination together with
relevant data serving the basis thereof), that such change of Specifications may
change the Stability and/or Quality or may have an adverse effect on any of
Prism’s regulatory approvals or regulatory applications/submissions concerning
the Licensed Product and/or CAPTISOL (including without limitation, preventing
receipt of such regulatory approval, or causing any delay or additional cost in
obtaining such regulatory approval), then the following shall apply:

(i) CyDex shall be entitled to change the Specifications after the expiration of
the Change Notice period; provided that upon CyDex’s receipt of Prism’s written
request and a purchase order covering a period of [***] months, CyDex shall
segregate in its inventories of CAPTISOL at the unchanged Specifications the
amount of CAPTISOL ordered in such purchase order; provided that such amount
shall not exceed [***] times the aggregate quantity of CAPTISOL specified in the
last Detailed Forecast for the [***] months provided by Prism to CyDex prior to
Prism’s receipt of the Change Notice, which segregated amount shall be sold to
Prism. The purchase order shall set forth scheduled delivery dates, which dates
may be changed upon [***] days advance written notice to CyDex, provided
however, that CyDex shall have no obligation to deliver the ordered CAPTISOL
later than the [***] month period covered in the original purchase order given
by Prism to CyDex pursuant to this Section 3.2(a)(i).

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

6



--------------------------------------------------------------------------------

CyDex shall invoice Prism and Prism shall make payments to CyDex pursuant to
Section 4.2 hereof with respect to CAPTISOL purchased under this
Section 3.2(a)(i).

(ii) CyDex shall notify Prism pursuant to Section 3.6(a) in the event CyDex is
unable to supply CAPTISOL at the unchanged Specifications. Following receipt of
such notice, Prism may immediately exercise the Manufacturing License and the
back-up manufacturing right for CAPTISOL at the unchanged Specifications and
CyDex shall assist Prism in exercising the Manufacturing License and the back-up
manufacturing right in accordance with Sections 3.6(c) and 3.6(d) hereof for
CAPTISOL at the unchanged Specifications.

(b) Changes Required by Regulatory Authorities. If any regulatory agency having
jurisdiction requires any changes to the Specifications, CyDex shall use [***]
to make such changes in accordance with the time frames and requirements of the
applicable regulatory agency, without derogating from CyDex’s right to contest
any such requirement of any regulatory agency. CyDex shall promptly advise Prism
as to any lead-time changes or other terms which may result from such a required
change to the Specifications pursuant to this Section 3.2(b) and shall use all
its commercially reasonable efforts to minimize the impact on Prism’s purchase
orders of such changes in lead-time or other terms.

(c) Reimbursement of Costs. CyDex shall be solely responsible for all costs
incurred in implementing any changes to the Specifications except in the event
that a change to the Specifications is (A) specific to the Licensed Product (and
not generally with respect to CAPTISOL for all products using CAPTISOL as a
component), and (B) required by any regulatory agency having jurisdiction or
requested by Prism. In the event that the change is pursuant to the foregoing
subclauses (A) and (B), then: (1) Prism shall [***] CyDex for [***] and [***] by
CyDex or its Third-Party Manufacturer related to implementing such change,
including without limitation for materials [***] by CyDex or its Third-Party
Manufacturer expressly for Prism, its Affiliates or sublicensees and rendered
unusable by Prism, its Affiliates or sublicensees due to such change in
Specifications, and (2) CyDex shall have the right to [***] the for CAPTISOL by
an [***] to the in manufacturing costs CyDex incurs due to such change.

3.3 Delivery. CyDex shall deliver to Prism or Prism’s designee each order of
CAPTISOL, packed for shipment in accordance with CyDex’s customary practices and
the Specifications and in a manner consistent with good commercial practices,
[***] (Incoterms 2000) [***]. CyDex shall deliver such shipments to Prism or
Prism’s designee on or within [***] days prior to the delivery date that is set
forth in the applicable purchase order for any grade of CAPTISOL (if the
delivery date is not specified in the purchase order for Clinical Grade CAPTISOL
or Research Grade CAPTISOL, within [***] days after CyDex’s written acceptance
to Prism of such purchase order in accordance with Section 3.1(d). Title and
risk of

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

7



--------------------------------------------------------------------------------

loss and/or damage to CAPTISOL shall pass to Prism upon delivery of CAPTISOL to
Prism or Prism’s designee at [***].

3.4 Quality Control; Acceptance and Rejection.

(a) Quality Agreement. Prior to Prism submitting its first purchase order for
Commercial Grade CAPTISOL, the parties shall enter into a Quality Agreement (the
“Quality Agreement”) that shall be appended to this Agreement. The Quality
Agreement shall govern the allocation of responsibilities and obligations of
each party to ensure the quality of Commercial Grade CAPTISOL and the procedures
for releasing Commercial Grade CAPTISOL. To the extent there are any
inconsistencies or conflicts between this Agreement and the Quality Agreement,
the terms and conditions of this Agreement shall control unless otherwise agreed
to in writing by the parties.

(b) Quality Control. CyDex shall conduct or have conducted quality control
testing of CAPTISOL prior to shipment in accordance with the Specifications and
other quality control testing procedures approved by CyDex (the “Testing
Methods”) and the Quality Agreement. CyDex shall retain or have retained
accurate and complete records pertaining to such testing and release documents
and similar documents in accordance with the Quality Agreement, industry
standards and applicable laws. Each shipment of CAPTISOL hereunder ‘ shall be
accompanied by a certificate of analysis for each lot of CAPTISOL therein. With
each shipment of CAPTISOL, CyDex shall provide Prism with commercially
appropriate shipping documentation, including bills of lading.

(c) Retention of Samples. CyDex shall, and shall cause the Third-Party
Manufacturers to, properly store and retain for not less than [***] years after
the date of last distribution of each batch by CyDex, samples (identified by
batch number) of CAPTISOL and components thereof, in accordance with prudent
industry standards and applicable laws (collectively, the “File Retention
Samples”). CyDex shall provide Prism with reasonable access to and portions of
the File Retention Samples for testing and other purposes upon Prism’s request.

(d) Acceptance Testing. Prism shall have a period of [***] days from the date of
receipt to test or cause to be tested CAPTISOL supplied under this Agreement.
Prism or its designee shall have the right to reject any shipment of CAPTISOL
that does not conform with the Specifications at the time of delivery pursuant
to Section 3.3 hereof when tested in accordance with the Testing Methods. In the
case of CAPTISOL that fails to conform to the Specifications due to defects not
readily discoverable prior to the shipment to Prism or within the [***] day
period thereafter by inspection or analysis in accordance with the Testing
Methods (such defects, “Latent Defects”), Prism shall have the right to reject
any CAPTISOL with any Latent Defect discovered during the shelf life of the
Licensed Product incorporating such CAPTISOL; provided that Prism shall notify
CyDex in writing of any Latent Defect within [***] days from the date of
discovery of such Latent Defect.

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

8



--------------------------------------------------------------------------------

(e) Confirmation. After its receipt of a notice of rejection from Prism pursuant
to Section 3.4(d) above, CyDex shall notify Prism as soon as reasonably
practical, in no event later than [***] days after its receipt of the notice of
rejection whether it accepts Prism’s basis for rejection and Prism shall
cooperate with CyDex in determining whether such rejection was necessary or
justified. If the parties are unable to agree as to whether a shipment of
CAPTISOL supplied by CyDex or its Third-Party Manufacturer hereunder meets the
Specifications, such question shall be submitted to an independent quality
control laboratory mutually agreed upon by the parties. The findings of such
independent laboratory shall be binding upon the parties. The cost of the
independent quality control laboratory shall be borne by the party whose results
are shown by such laboratory to have been incorrect.

(f) Return or Destruction of Rejected Shipments. Prism may not return or destroy
any batch of CAPTISOL until the earlier of (i) its receipt of written
notification from CyDex that CyDex does not dispute that the batch fails to meet
the Specifications and (ii) determination of the independent quality control
laboratory that the batch fails to meet the Specifications. CyDex shall promptly
notify Prism in writing either that Prism is authorized to destroy the rejected
batch of CAPTISOL or that CyDex requires return of the rejected CAPTISOL. Upon
written authorization from CyDex to do so, Prism shall promptly destroy the
rejected batch of CAPTISOL and provide CyDex with written certification of such
destruction. Upon receipt of CyDex’s request for return, Prism shall promptly
return the rejected batch of CAPTISOL to CyDex. in each case, CyDex will
reimburse Prism for the documented, reasonable costs associated with the
storage, destruction or return of the rejected CAPTISOL.

(g) Refund or Replacement. Prism shall not be required to pay any invoice with
respect to any shipment of CAPTISOL properly rejected pursuant to this
Section 3.4. Notwithstanding the foregoing, Prism shall be obligated to pay in
full for any rejected shipment of CAPTISOL that is subsequently determined to
meet the Specifications in all material respects, irrespective of whether Prism
has already paid CyDex for a replacement shipment. If Prism pays in full for a
shipment of CAPTISOL and subsequently properly rejects such shipment in
accordance with this Section 3.4, Prism shall be entitled, upon confirmation
that such shipment failed to meet the Specifications, either (i) to a refund or
credit equal to the purchase price paid with respect to such rejected shipment;
or (ii) to require CyDex to replace such rejected shipment at no additional cost
to Prism. [***] and [***] that, [***] for the [***] set forth in [***] to a
[***] or to [***] of [***] of [***] hereunder shall be [***], and [***], with
respect to [***] hereunder.

(h) Exceptions. Prism’s rights of rejection, return, refund and replacement set
forth in this Section 3.4 shall not apply to any CAPTISOL that is non-conforming
due to damage (i) caused by Prism, its Affiliates or sublicensees or their
respective employees or agents, including but not limited to, misuse, neglect,
improper storage, transportation or use beyond any dating provided or (ii) that
occurs subsequent to delivery of such CAPTISOL to the carrier at the

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

9



--------------------------------------------------------------------------------

point of origin, including but not limited to any damage caused thereafter by
accident, fire or other hazard and CyDex shall have no liability or
responsibility to Prism with respect thereto.

3.5 Facilities and Inspections.

(a) Third-Party Manufacturers. Without limiting CyDex’s responsibility under
this Agreement, CyDex shall have the right at any time to satisfy its supply
obligations to Prism hereunder either in whole or in part through arrangements
with third parties engaged to perform services or supply facilities or goods in
connection with the manufacture or testing of CAPTISOL (each, a “Third-Party
Manufacturer”). The parties hereby acknowledge and agree that, as of the
Effective Date, [***] is a Third-Party Manufacturer. Notwithstanding anything to
the contrary in this Agreement, CyDex shall remain fully responsible for the
performance of such Third-Party Manufacturers and any breach or nonperformance
of CyDex’s obligations under this Agreement by a Third-Party Manufacturer shall
constitute a breach or non-performance by CyDex.

(b) Location. CAPTISOL shall be manufactured in Loures, Portugal (the “Primary
Manufacturing Facility”) or Macau, People’s Republic of China (the “Backup
Manufacturing Facility, together with the Primary Manufacturing Facility, the
“Manufacturing Facilities”), both of which have been, or will have been,
approved by the applicable governmental or regulatory authorities prior to the
commencement of manufacturing of CAPTISOL at such facilities. CyDex shall, and
shall cause Third-Party Manufacturers to, maintain all regulatory permits and
approvals with respect to both Primary and Backup Manufacturing Facilities (as
applicable). With respect to CAPTISOL to be supplied to Prism, CyDex shall not
use any facility other than the Manufacturing Facilities and shall not change
from one Manufacturing Facility to the other Manufacturing Facility except in
accordance with the authorization of the applicable governmental or regulatory
authorities and the change control procedures and with prior written notice to
Prism.

(c) Maintenance of Manufacturing Facilities. During the Term of this Agreement,
CyDex shall, and shall cause Third-Party Manufacturers to, maintain the
Manufacturing Facilities, all personal property, equipment, machinery, CAPTISOL,
raw materials, systems, intangibles, intellectual property and contract rights
in use at the Manufacturing Facilities during the Term in the ordinary course of
business, in compliance with cGMPs and applicable laws, rules and regulations.

(d) Inspection. CyDex shall permit no more than [***] of Prism’s authorized
representatives, during normal working hours and upon reasonable prior notice to
CyDex but in no event with less than [***] days prior notice, to inspect that
portion of all CyDex facilities utilized for the manufacture, preparation,
processing, storage or quality control of CAPTISOL or such facilities of any
Third-Party Manufacturer, free of charge, no more frequently than [***] per
calendar year except for Cause (as defined below). If Prism conducts additional
inspections, CyDex [***] a [***] in an [***] agreed on by the parties in advance
if

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

10



--------------------------------------------------------------------------------

such inspection is of a CyDex facility and [***] for any [***] to CyDex by the
Third-Party Manufacturer for Prism’s inspection of a Third-Party Manufacturer’s
facilities; provided, however, that Prism shall not be obligated to [***] for
[***] to CyDex by the Third-Party Manufacturer for CyDex personnel who accompany
Prism’s authorized representatives during such inspection. Each of Prism’s
authorized personnel shall be authorized to conduct such manufacturing audits,
shall comply with all applicable rules and regulations relating to facility
security, health and safety, and shall execute a written confidentiality
agreement with terms at least as restrictive as those set forth in Section 14 of
the License Agreement. In no event shall any such manufacturing audit exceed
[***] days in duration, except for Cause. The term “Cause” means that Prism
shall have a reasonable basis to believe that CyDex or the Third-Party
Manufacturers shall have violated this Agreement or that CAPTISOL shall have
failed to conform to the Specifications. Prism shall ensure that its authorized
representatives conduct each manufacturing audit in such a manner as to not
interfere with the normal and ordinary operation of CyDex or its Third-Party
Manufacturer. Except as expressly set forth in this Section 3.5, neither Prism
nor its Affiliates, sublicensees or their respective employees or
representatives shall have access to CyDex’s facilities or the facilities of any
Third-Party Manufacturer.

(e) Documentation. CyDex shall, and shall cause the Third-Party Manufacturers to
maintain in accordance with, and for the period required under, prudent industry
standards, cGMPs and applicable laws, rules and regulations complete and
adequate records pertaining to the methods and facilities used for the
manufacture of CAPTISOL. Prism shall have the right to examine such records;
provided, that such records will be deemed Confidential Information and subject
to confidentiality and non-use obligations pursuant to Section 14 of the License
Agreement.

3.6 Inability to Supply.

(a) Notice. CyDex shall notify Prism if CyDex is unable to supply or to timely
supply the quantity of (i) Commercial Grade CAPTISOL ordered by Prism or
(ii) Research Grade CAPTISOL or Clinical Grade CAPTISOL ordered by Prism as set
forth in Section 3.1(d) above: (1) as soon as possible and in no event later
than [***] days after CyDex’s receipt of a purchase order for Commercial Grade
CAPTISOL (with respect to the quantity that is within the Purchase Volume
Limitations) and in no event later than [***] days after CyDex’s receipt of a
purchase order for Research Grade CAPTISOL, Clinical Grade CAPTISOL, or
Commercial Grade CAPTISOL (in the latter case, with respect to the quantity that
exceeds the Purchase Volume Limitations); or (2) immediately upon becoming aware
of an event of Force Majeure that would render CyDex unable to supply or to
timely supply to Prism the quantity of CAPTISOL that CyDex is required to supply
hereunder.

(b) Allocation. Subject to Section 3.6(c), CyDex (i) shall allocate its
available CAPTISOL among Prism and any other purchasers of CAPTISOL with which
CyDex then has an on-going contractual relationship, in proportion to the
quantity of CAPTISOL for

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

11



--------------------------------------------------------------------------------

which each of them has orders pending at such time and (ii) shall take all
reasonable steps necessary to minimize supply delays; provided in no event shall
any other purchaser be granted priority of supply over Prism with respect to
Commercial Grade CAPTISOL.

(c) Shortage of Supply and Back-Up Manufacturing Rights. Each party hereby
acknowledges that a material failure in the CAPTISOL supply chain may adversely
affect the supply of the Licensed Product, which may have severe regulatory
consequences to both parties since the Licensed Product may be viewed as a
critical medication both clinically and by the applicable governmental and
regulatory authorities. If (1) CyDex fails to timely supply to Prism at least
[***] of the quantities of CAPTISOL properly forecasted and ordered by Prism
(and provided such order was within the Purchase Volume Limitations) that
conform to the Specifications and cGMPs for [***] or (2) CyDex is unable to
supply or to timely supply to Prism the quantity of CAPTISOL that CyDex is
required to deliver to Prism pursuant to accepted purchase orders due to an
event of Force Majeure that lasts for more than [***] days (each, a “Failure to
Supply”), then the following provisions shall be applicable:

(i) Alternate Facility. At Prism’s written request, CyDex shall [***] with [***]
the [***] the [***] be [***] to [***] the [***] for the [***].

(ii) Alternate Supplier. At Prism’s written request, CyDex shall [***] with
[***] the [***] the [***] be [***] to [***] for the [***], the of [***] with
[***] to [***].

(iii) Transfer of Manufacturing Technology. Prism may, by providing written
notice of the occurrence of such Failure to Supply, elect to assume
manufacturing of CAPTISOL under its Manufacturing License (as defined below). In
the event Prism elects to use another supplier to manufacture and supply
CAPTISOL pursuant to this Section 3.6(c), CyDex, within [***] days of receipt of
Prism’s written notice, or during such longer period as may be reasonably
necessary, shall provide Prism with the documentation, know-how and technical
information that is necessary to make and have made CAPTISOL. To the extent
practicable, CyDex shall continue to supply Prism with its needs of CAPTISOL
under the terms of this Agreement until Prism is capable of doing so.

(iv) Documentation to be Provided by CyDex. In particular, in connection with
the transfer of the manufacturing technology for CAPTISOL, CyDex shall provide
the following to Prism: (1) copies of flow charts of the manufacturing
procedures and work instructions related to manufacturing CAPTISOL; (2) a list
of all equipment, including the source of the equipment, utilized in the
production of CAPTISOL; (3) copies of all current Specifications; (4) copies of
all standard operating procedures for the manufacturing procedures

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

12



--------------------------------------------------------------------------------

to be transferred; (5) all necessary environmental conditions necessary to
manufacture CAPTISOL and copies of any existing external environmental impact
studies based on the materials or methods employed in the manufacturing method
to be transferred; and (6) such other documentation as the parties may agree, in
each case of the foregoing subclauses (1) through (6), that are necessary to
make and have made CAPTISOL.

(v) Access to Personnel. CyDex shall make available to Prism, for a reasonable
period of time, the assistance of CyDex’s employees and available external
Third- Party Manufacturer’s resources to support the transfer of the
manufacturing technology to Prism. CyDex shall use commercially reasonable
efforts to ensure that these personnel will reasonably cooperate with Prism in
the implementation of the manufacturing technology until such implementation has
been completed successfully.

(d) Manufacturing License. CyDex hereby grants to Prism a non-exclusive,
non-transferable license (without the right to sublicense) under all
intellectual property rights by CyDex that are needed to manufacture CAPTISOL in
the same manner as manufactured by the Third-Party Manufacturers solely to make,
or to have made, CAPTISOL for the purpose of manufacturing Prism’s requirements
of CAPTISOL for use in the manufacture of the Licensed Product in the Territory
(“Manufacturing License”) for the remainder of the Term; provided that such
Manufacturing License shall not be exercised until the occurrence of a Failure
to Supply. For clarity, the Manufacturing License shall not include the right to
make CAPTISOL for any other product or for any third party and Prism’s exercise
of the Manufacturing License and the back-up manufacturing right pursuant to
Section 3.6(c) hereof shall not be deemed a violation of this Agreement or the
License Agreement and thereafter Prism shall not be required to purchase any of
its requirement of CAPTISOL under either this Agreement or the License
Agreement.

(e) Non-exclusive Remedy. Subject to Article 9, the remedy set forth in this
Section 3.6 shall be in addition to, not in place of, any other remedies
available to Prism under law or at equity against CyDex’s breach of this
Agreement.

4. PRICING AND PAYMENT.

4.1 CAPTISOL Pricing. The initial purchase prices for CAPTISOL are as specified
in Exhibit B attached hereto and such prices are subject to adjustment pursuant
to this Section 4.1.

(a) CyDex’s Right to Increase the Prices. CyDex reserves the right to increase
the purchase prices set forth on Exhibit B on each January 1 during the Term,
starting [***], by written notice to Prism, by a percentage equal to [***], if
any, in the [***] for the [***]-month period ending October 31 of the prior
year. CyDex shall notify Prism of such increase, together with the supporting
information, within [***] days of the publication of the [***]

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

13



--------------------------------------------------------------------------------

(b) Prism’s Failure to Place a Purchase Order. Subject to Section 12.4, if Prism
fails to place a firm purchase order for any Q1 for a quantity of Commercial
Grade CAPTISOL to be delivered during such Q1 equal to or greater than the
quantity of Commercial Grade CAPTISOL Prism is obligated to purchase pursuant to
the applicable Detailed Forecast, Prism shall reimburse CyDex for all reasonable
costs and expenses incurred by CyDex in reliance upon Prism’s binding
obligation; provided that CyDex shall use commercially reasonable efforts to
mitigate any loss or cost it may incur by selling such quantity of Commercial
Grade CAPTISOL to its other customers and using the raw materials and supplies
of CAPTISOL acquired in contemplation of fulfilling such Prism order to
manufacture CAPTISOL for CyDex’s other customers of CAPTISOL.

4.2 Invoicing; Payment. CyDex shall invoice Prism upon shipment of each order of
CAPTISOL. All invoices shall be sent to the address specified in the applicable
purchase order, and each invoice shall state the purchase price for CAPTISOL in
such shipment, plus any documented insurance, shipping costs or other costs
incidental to such purchase or shipment initially paid by CyDex but agreed in
advance by Prism in writing to be borne by Prism hereunder; provided, however,
that if such documented insurance, shipping costs or other costs incidental to
such purchase or shipment initially paid by CyDex but agreed in advance by Prism
in writing to be borne by Prism are not known at the time CyDex invoices Prism
for the purchase price for the CAPTISOL ordered by Prism, CyDex may invoice such
costs at a later date. Payment of such invoices shall be made within [***] days
after the date thereof.

4.3 Currency; Taxes. All amounts due hereunder are stated in and shall be paid
in, U.S. dollars, Prism shall pay all federal, state and local sales taxes
(including any value added taxes in the event Prism requests CyDex to deliver
CAPTISOL to international destinations) with respect to its purchase of CAPTISOL
and CyDex shall pay income taxes and all other taxes other than the federal,
state and local sales taxes (or value added taxes in the event Prism requests
CyDex to deliver CAPTISOL to international destinations) with respect to its
manufacture, sale and delivery of CAPTISOL. Each party shall indemnify and hold
the other party harmless from any and all taxes for which it is responsible and
any actions brought against the other party by any taxing authority with respect
to such taxes.

4.4 Late Payments. Unpaid and undisputed balances shall accrue interest, from
the due date until paid, at a rate equal to the lesser of (a) the prime rate, as
reported in The Wall Street Journal, Eastern U.S. Edition, on the date such
payment is due, plus an additional two percent (2%) or (b) the maximum rate
permitted under applicable law. If any amount due hereunder and not subject to a
reasonable, good-faith dispute by Prism remains outstanding for more than [***]
days after its due date, CyDex may, in addition to any other rights or remedies
it may have, refuse to ship CAPTISOL hereunder except upon payment by Prism in
advance.

5. REGULATORY MATTERS; ADVERSE EVENT REPORTING.

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

14



--------------------------------------------------------------------------------

5.1 Maintenance of DMF; Right to Reference. During the Term of this Agreement,
CyDex shall maintain and update on a timely basis the DMF from time to time as
appropriate or required in order to keep the DMF current and up to date and
promptly notify Prism of any updates of the DMF. Prism shall have the right to
reference the DMF solely in connection with Prism’s regulatory filings submitted
in connection with obtaining Marketing Approval for the Licensed Product.

5.2 Preclinical In Vivo Studies. If Prism wishes to conduct any preclinical in
vivo study of the Licensed Product utilizing CAPTISOL as a single agent at doses
greater than those set forth in Exhibit C, Prism shall notify CyDex of any such
study and of the protocol therefor in writing at least [***] days prior to
commencing such study. If CyDex determines in its reasonable good faith
determination that such study would materially adversely affect a product
utilizing CAPTISOL, CyDex shall notify Prism within [***] days of receipt of
such notice and protocol from Prism, and the parties shall discuss and attempt
to resolve the matter in good faith. If the parties cannot resolve such matter
within [***] days after CyDex notifies Prism of such determination, then the
dispute shall be presented to the Chief Executive Officer of each party, or his
or her respective designee, for resolution. If the parties’ chief executive
officers, or their respective designees, cannot resolve the dispute within [***]
days of being requested by a party to resolve such dispute, either party may
initiate a short-form arbitration proceeding pursuant to Section 12.2(b)
(Short-Form Arbitration) below. If CyDex determines in its reasonable good faith
determination that such study would not materially adversely affect a product
utilizing CAPTISOL, CyDex shall notify Prism within [***] days following receipt
of Prism’s notice. Prism agrees to (i) immediately inform CyDex if any adverse
effects are observed and ascribed to CAPTISOL in any study conducted under this
Section 5.2, and (ii) provide CyDex with copies of the final and full reports of
all studies conducted under this Section 5.2, promptly upon completion thereof,
which reports shall constitute Prism’s Confidential Information, subject to
Section 14 of the License Agreement.

5.3 Access to CAPTISOL Data. Each party shall have the right to reference and
utilize all toxicology/safety and other relevant scientific data developed on
CAPTISOL alone (and not in conjunction with a product formulation) by the other
party, and in the case of Prism by Prism’s sublicensees or Affiliates, in
connection with such party’s development and commercialization of CAPTISOL or
compounds, at no cost to such party. Upon request by such party, the other party
shall either provide such party with a copy of all such data or shall make such
data accessible to such party at such times and locations mutually agreed upon
by the parties.

5.4 CAPTISOL Information Submitted for Regulatory Review. Except as otherwise
set forth herein, Prism shall be solely responsible for all communications with
regulatory agencies in connection with the Licensed Product. Notwithstanding the
foregoing, Prism shall provide CyDex with copies of the portions of all
regulatory submissions containing CAPTISOL data alone (and not in conjunction
with any product formulation) [***] days prior to submission and shall allow
CyDex to review and comment upon said submissions. If CyDex

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

15



--------------------------------------------------------------------------------

determines in its reasonable good faith determination that any such submission
would materially adversely affect another product utilizing CAPTISOL, CyDex
shall notify Prism within [***] days of receipt of such submission, and the
parties shall discuss and attempt to resolve the matter in good faith. If the
parties cannot resolve such matter within [***] days after CyDex notifies Prism
of such a determination, then the dispute shall be presented to the Chief
Executive Officer of each party, or his or her respective designee, for
resolution. If the parties’ Chief Executive Officers, or their respective
designees, cannot resolve the dispute within [***] days of being requested by a
party to resolve such dispute, either party may initiate a short-form
arbitration proceeding pursuant to Section 12.2(b) (Short-Form Arbitration)
below.

5.5 Communication with Regulatory Authorities. Prism shall inform CyDex of
Prism’s meetings with the FDA (or other regulatory agencies in the Territory)
regarding CAPTISOL alone. If Prism submits written responses to the FDA that
include data on CAPTISOL alone, CyDex shall be permitted to review such written
materials prior to submission. If CyDex reasonably objects to the contents of
such written responses relating to CAPTISOL, the parties agree to cooperate in
working toward a reasonable and mutually agreeable response.

5.6 Material Safety. CyDex shall provide Prism, in writing, from time to time,
with (a) complete and accurate relevant information currently known to it
regarding handling precautions, toxicity and hazards with respect to CAPTISOL,
and (b) the then-current material safety data sheet for CAPTISOL and shall
promptly provide Prism with all updates thereto. Subject to the foregoing, Prism
is solely responsible for (i) use of all documentation provided by CyDex,
including without limitation, use in any regulatory submission to the FDA or any
other regulatory agency in the Territory, (ii) document control and retention,
and (iii) determining the suitability of any documentation provided by CyDex
hereunder for use in any regulatory submission.

5.7 Adverse Event Reporting. Each party shall adhere, and shall require that its
Affiliates, sublicensees, co-marketers and distributors adhere, to all
requirements of applicable law and regulations that relate to the reporting and
investigation of any adverse event, including without limitation an unfavorable
and unintended diagnosis, symptom, sign (including an abnormal laboratory
finding), syndrome or disease, whether or not considered to be related to
CAPTISOL or a product containing CAPTISOL, which occurs or worsens following
administration of CAPTISOL or a product containing CAPTISOL. Each party shall
provide the other party with copies of all reports of any such adverse event
which is serious (any such adverse event involving CAPTISOL or a product
containing CAPTISOL that results in death, is life-threatening, requires or
prolongs inpatient hospitalization, results in disability, congenital anomaly or
is medically important (i.e., may require other medical or surgical intervention
to prevent other serious criteria from occurring)) which such party has reason
to believe is associated with CAPTISOL or a product containing CAPTISOL within
[***] business days following (i) such party’s submission of any such report to
any regulatory agency, or (ii) receipt from such party’s sublicensee, customer,
co-marketer or distributor of any such report to any

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

16



--------------------------------------------------------------------------------

regulatory agency. Each party shall also advise the other party regarding any
proposed labeling or registration dossier changes affecting CAPTISOL. Reports
from a party shall be delivered to the attention of Vice President, Chief
Scientific Officer of the other party, with a copy to Chief Executive Officer,
of the other party, at the address set forth in Section 12.5 hereof. The parties
shall cooperate with each other with regard to investigation of any such serious
adverse event, whether experienced by Prism, CyDex or any other Affiliate,
sublicensee, customer, co-marketer or distributor of CyDex or Prism.

5.8 Product Recalls. If any CAPTISOL should be alleged or proven not to meet the
Specifications, the party that becomes first aware of such shall notify the
other party immediately, and both parties shall cooperate fully regarding the
investigation and disposition of any such matter. If Prism should deem it
appropriate to recall the Licensed Product and such recall is due to the failure
of CAPTISOL to conform to the relevant Specifications or comply with the cGMPs
at the time of delivery by CyDex, then CyDex agrees, upon substantiation
thereof, to bear all reasonable costs associated with said recall, including
refund of the purchase price for such CAPTISOL and the actual cost of conducting
the recall in accordance with the recall guidelines of the applicable
governmental authority. Prism shall in all events be responsible for conducting
any such recalls with respect to the Licensed Product and shall maintain records
of all sales of Licensed Product and customers sufficient to adequately
administer any such recall, for a period of [***] years after expiration or
termination of this Agreement.

6. CONFIDENTIALITY.

6.1 Confidentiality. The provisions of Section 14 of the License Agreement are
incorporated herein by reference as if fully set forth herein.

6.2 Third Party Information. Prism acknowledges that CyDex’s Confidential
Information includes information developed by Pfizer, Inc. that is confidential
to both CyDex and Pfizer. In so far as Confidential Information of Pfizer, Inc.
is disclosed, Pfizer, Inc. is a third-party beneficiary of this Article 6 of
this Agreement and may enforce it or seek remedies pursuant to it in accordance
with its terms.

7. REPRESENTATIONS AND WARRANTIES.

7.1 Mutual Representations and Warranties. Each party represents and warrants to
the other as follows:

(a) it is a corporation duly organized and validly existing under the laws of
the state or country of its incorporation;

(b) it has the complete and unrestricted power and right to enter into this
Agreement and to perform its obligations hereunder;

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

17



--------------------------------------------------------------------------------

(c) this Agreement has been duly authorized, executed and delivered by such
party and constitutes a legal, valid and binding obligation of such party
enforceable against such party in accordance with its terms except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, receivership, moratorium, fraudulent transfer, or other similar
laws affecting the rights and remedies of creditors generally and by general
principles of equity;

(d) the execution, delivery and performance of this Agreement by such party do
not conflict with any agreement, instrument or understanding, oral or written,
to which such party is a party or by which such party may be bound, nor violate
any law or regulation of any court, governmental body or administrative or other
agency having authority over such party; and

(e) all consents, approvals and authorizations from all governmental authorities
or other third parties required to be obtained by such party in connection with
the execution and delivery of this Agreement have been obtained.

7.2 Limited Warranty. CyDex represents, warrants and covenants to Prism that:

(a) all CAPTISOL will be and is (as of the time of delivery) manufactured in
accordance with and conform to the respective Specifications (as applicable for
Research Grade CAPTISOL, Clinical Grade CAPTISOL or Commercial Grade CAPTISOL),
cGMPs, all applicable laws, rules and regulations, and any further
manufacturing, packaging or other standards agreed upon in writing by the
parties and all CAPTISOL delivered under this Agreement will be and is (as of
the time of delivery) free and clear of all liens and encumbrances will not be
and is not (as of the time of delivery) adulterated or misbranded and will have
and has (as of the time of delivery) a shelf life of at least [***] years;

(b) the operation of the Primary Manufacturing Facility is and will be at all
times during the Term of this Agreement and the Back-up Manufacturing Facility
will, when used, be in compliance with the cGMP and all applicable laws, rules
and regulations (including the receipt and possession of all applicable permits
and authorizations), and any further manufacturing, packaging or other standards
agreed upon in writing by the parties;

(c) CyDex has not and will not use in any capacity the services of any persons
debarred or convicted under 21 U.S.C. § 335(a) or 335(b) in supplying CAPTISOL
to Prism; none of the Third Party Manufacturer is a person debarred or convicted
under 21 U.S.C. § 335(a) or 335(b) and CyDex has contractually required the
Third Party Manufacturers not to use in any capacity the services of any person
debarred or convicted under 21 U.S.C. § 335(a) or 335(b);

(d) CyDex has the right to grant the Manufacturing License pursuant to
Section 3.6(d) hereof;

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

18



--------------------------------------------------------------------------------

(e) as of the Effective Date to CyDex’s knowledge, without any further
investigation or analysis, the supplying of CAPTISOL by CyDex (including the
manufacturing of CAPTISOL by the Third-Party Manufacturers for such supply) does
not infringe any intellectual property rights of any third party; and

(f) CyDex will not enter into any agreement or arrangement with any party which
will prevent it from performing or impair its ability to performing its
obligations under this Agreement.

7.3 Disclaimer. THE WARRANTIES SET FORTH IN THIS ARTICLE 7 ABOVE ARE PROVIDED IN
LIEU OF, AND EACH PARTY HEREBY DISCLAIMS, ALL OTHER WARRANTIES, EXPRESS AND
IMPLIED, RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT, INCLUDING BUT NOT
LIMITED TO THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE, TITLE AND NON-INFRINGEMENT OF THIRD PARTY RIGHTS.

8. INDEMNIFICATION.

8.1 By CyDex. CyDex shall defend, indemnify and hold Prism and its Affiliates
and sublicensees, and each of their respective directors, officers and
employees, harmless from and against any and all losses, damages, liabilities,
costs and expenses (including the reasonable costs and expenses of attorneys and
other professionals) (collectively “Losses”) incurred by Prism as a result of
any claim, demand, action or other proceeding (each, a “Claim”) by a third
party, to the extent such Losses arise out of (a) CyDex’s breach of any of its
representations, warranties, covenants or obligations pursuant to this
Agreement, (b) the negligence or willful misconduct by CyDex or its Affiliates
or Third-Party Manufacturers or their respective officers, directors, employees,
agents or consultants in performing any obligations under this Agreement, or
(c) failure of CyDex (or its Affiliates or Third-Party Manufacturers) to comply
with cGMPs, applicable Specifications or applicable laws, rules or regulations
in connection with the manufacture, storage, handling and delivery of CAPTISOL
supplied to Prism hereunder; provided, however, that in each of the foregoing
subclauses (a) through (c), CyDex shall be relieved of its obligations under
this Section 8.1 to the extent such Claims arise out of any of the conditions
specified in Section 8.2 below.

8.2 By Prism. Prism shall defend, indemnify and hold CyDex and its Affiliates,
and each of their respective directors, officers and employees, harmless from
and against any and all Losses incurred by CyDex as a result of any Claim by a
third party, to the extent such Losses arise out of (a) the development,
manufacturing, use, handling, advertising, promotion, marketing or sale of
Licensed Products by Prism, its Affiliates, sublicensees, distributors, agents,
or other parties, (b) Prism’s breach of any of its representations, warranties,
covenants or obligations pursuant to this Agreement, or (c) the negligence or
willful misconduct by Prism or its Affiliates or their respective sublicensees
in performing any obligations under this Agreement; provided, however, that in
each of the foregoing subclauses (a) through (c), Prism shall be relieved of its
obligations under this Section 8.2 to the extent such claims arise out of any of
the conditions specified in Section 8.1 above.

 

19



--------------------------------------------------------------------------------

8.3 Expenses. As the parties intend complete indemnification, all costs and
expenses of enforcing any provision of this Article 8 shall also be reimbursed
by the indemnifying party.

8.4 Procedure. The party intending to claim indemnification under this Article 8
(an “Indemnitee”) shall promptly notify the other party (the “Indemnitor”) of
any Claim in respect of which the Indemnitee intends to claim such
indemnification, and the Indemnitor shall assume the defense thereof whether or
not such Claim is rightfully brought; provided, however, that an Indemnitee
shall have the right to retain its own counsel, with the fees and expenses to be
paid by the Indemnitee, unless Indemnitor does not assume the defense, in which
case the reasonable fees and expenses of counsel retained by the Indemnitee
shall be paid by the Indemnitor. The Indemnitee, and its employees and agents,
shall cooperate fully with the Indemnitor and its legal representatives in the
investigations of any Claim.

9. LIMITATION OF LIABILITY.

EXCEPT FOR DAMAGES FOR WHICH A PARTY IS RESPONSIBLE PURSUANT TO ITS
INDEMNIFICATION OBLIGATIONS SET FORTH IN ARTICLE 8 ABOVE OR FOR A BREACH OF A
PARTY’S OBLIGATIONS OF CONFIDENTIALITY SET FORTH IN ARTICLE 6, (I) EACH PARTY
SPECIFICALLY DISCLAIMS ALL LIABILITY FOR AND SHALL IN NO EVENT BE LIABLE FOR ANY
INCIDENTAL, SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES, EXPENSES, LOST PROFITS,
LOST SAVINGS, INTERRUPTIONS OF BUSINESS OR OTHER DAMAGES OF ANY KIND OR
CHARACTER WHATSOEVER ARISING OUT OF OR RELATED TO THIS AGREEMENT OR RESULTING
FROM THE MANUFACTURE, HANDLING, MARKETING, SALE, DISTRIBUTION OR USE OF CAPTISOL
OR THE LICENSED PRODUCT, REGARDLESS OF THE FORM OF ACTION, WHETHER IN CONTRACT,
TORT, STRICT LIABILITY OR OTHERWISE, EVEN IF THE OTHER PARTY WAS ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES, AND (II) [***] FOR [***] OF [***] TO [***] OF
(A) [***] [***], (B) [***] BY [***] THE [***] AND [***] FOR [***] AND [***], IN
EACH CASE, DURING THE [***] THE [***] TO [***] AND (C) THE [***] BY [***] THE
[***] AND THIS [***] FOR [***] AND THE [***] IN EACH CASE, DURING THE [***]
IMMEDIATELY [***] THE [***] TO [***]. NEITHER PARTY SHALL HAVE ANY REMEDY OTHER
THAN AS EXPRESSLY SET FORTH IN THIS AGREEMENT. NO ACTION, REGARDLESS OF FORM,
ARISING OUT OF OR RELATED TO THIS AGREEMENT MAY BE BROUGHT BY EITHER PARTY MORE
THAN [***] YEARS AFTER SUCH PARTY HAS KNOWLEDGE OF THE OCCURRENCE THAT GAVE RISE
TO THE CAUSE OF SUCH ACTION.

10. INSURANCE.

CyDex shall maintain product liability insurance at all times during the Term of
this Agreement with respect to CAPTISOL and its obligations hereunder. Such
insurance shall be in such amounts and on such terms as may be the standard
prevailing in the industry at the time, but

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

20



--------------------------------------------------------------------------------

in no event less than [***] dollars [***]. CyDex will provide to Prism evidence
of such insurance coverage upon Prism’s request. CyDex shall not change or
modify its insurance without Prism’s prior consent, which consent shall not be
unreasonably withheld. CyDex further agrees to cause such policy to name Prism
as an additional insured without cost to Prism.

11. TERM AND TERMINATION.

11.1 Term. The term of this Agreement shall commence on the Effective Date and
shall continue in effect thereafter until the expiration of the License
Agreement, unless terminated earlier as set forth herein for a minimum period of
five (5) years following the Effective Date (the “Initial Term”). Unless
otherwise terminated pursuant to the terms hereof, this Agreement shall be
automatically renewed annually thereafter, unless either party provides written
notice of termination to the other at least [***] months prior to the end of the
Initial Term or any renewal term. The Initial Term and any renewal term are
collectively referred to herein as the “Term.”

11.2 Termination for Cause. If a party should violate or fail to perform any
term or covenant of this Agreement, then the other party may give written notice
of such default (a “Notice of Default”) to the breaching party. If the breach
party should fail to cure such default within [***] days of the date of such
notice or prior to the natural expiration date of this Agreement, whichever is
shorter in duration, the other party shall have the right to terminate this
Agreement by a second written notice (a “Notice of Termination”) to the
breaching party. If a Notice of Termination is sent to a party, this Agreement
shall automatically terminate on the effective date of such notice. In addition,
each party may terminate this Agreement immediately upon written notice to the
other party in the event the other party makes an assignment for the benefit of
creditors or has a petition in bankruptcy filed for or against it that is not
dismissed within [***] days of such filing.

11.3 Termination with License Agreement. This Agreement shall automatically
terminate upon the expiration or termination, for whatever reason, of the
License Agreement.

11.4 Termination for Force Majeure Event. Notwithstanding anything to the
contrary contained in this Agreement, if an event of Force Majeure shall have
occurred and be continuing for [***] days, the party not suffering such event of
Force Majeure shall be entitled to terminate this Agreement effective
immediately upon written notice to the party suffering such event of Force
Majeure.

11.5 Termination for Regulatory Reasons. Prism shall have the right to terminate
the Agreement (in whole or in part) at any time by giving [***] business days
prior written notice to CyDex if any applicable governmental or regulatory
authority that regulates CAPTISOL or the Licensed Product takes any action the
result of which is to prohibit the manufacture, sale or use or any similar
action of the Licensed Product or any raw material

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

21



--------------------------------------------------------------------------------

contained therein or to impose significant restriction on the manufacture, sale
or use or any similar action of CAPTISOL or the Licensed Product.

11.6 Return of Confidential Information. Following the termination or expiration
of this Agreement, each party shall promptly return all relevant records and
materials in its possession or control containing the other party’s Confidential
Information with respect to which the other party does not retain rights
hereunder; provided, however, that each party may retain one archival copy of
such records and materials solely to be able to monitor its obligations that
survive under this Agreement.

11.7 Pending Purchase Orders. Except in cases of the termination of this
Agreement for an event of Force Majeure in accordance with Section 11.4, the
termination of this Agreement shall not affect purchase orders placed by Prism
at the time a Notice of Termination is given and until the time any such
termination becomes effective and CyDex shall immediately suspend and cause to
be suspended all manufacturing activities hereunder except the activities for
fulfilling Prism’s outstanding purchase orders. Except its obligation to make
payment with respect to such outstanding purchase orders pursuant to this
Agreement, Prism shall have no liability to CyDex for any costs that CyDex may
have incurred (or to which CyDex may be committed) in connection with materials
used by CyDex in the manufacturing or packaging of CAPTISOL prior to the
effectiveness of any notice of termination in connection with any termination
other than (a) termination by CyDex for cause in accordance with Section 11.2 or
(b) termination by Prism for regulatory reasons in accordance with Section 11.5
if the governmental or regulatory action giving rise to such termination was
specific to the Licensed Product and not to CAPTISOL generally; provided that
any costs of materials that Prism may be responsible for as a result of
termination described in sub-clause (a) or (b) in the foregoing shall be limited
to the costs of materials, if any, used by CyDex in its good faith reliance on
Prism’s forecast in manufacturing or packaging such quantity of CAPTISOL for the
Q2 as set forth in the Detailed Forecast submitted by Prism prior to the Notice
of Termination.

11.8 Survival. Notwithstanding any other provisions of this Agreement, any
liability or obligation of either party to the other for acts or omissions prior
to the termination or expiration of this Agreement shall survive the termination
or expiration of this Agreement. Such termination or expiration shall not
relieve either party from obligations that are expressly indicated to survive
termination or expiration of this Agreement, nor shall any termination or
expiration of this Agreement relieve Prism of its obligation to pay CyDex sums
due in respect of CAPTISOL shipped prior to termination or expiration of this
Agreement, subject to Section 3.4. Sections 3.4 (Quality Control; Acceptance and
Rejection), 4.1 (Pricing), 4.3 (Currency; Taxes), 4.4 (Late Payments), 5.7
(Adverse Event Reporting), 5.8 (Product Recalls), 11.6 (Return of Confidential
Information), 11.7 (Pending Purchase Orders), 11.8 (Survival) and Articles 1
(Definitions), 6 (Confidentiality), 7 (Representations and Warranties, solely to
the extent the representations, warranties and covenants apply to the period
prior to the termination or expiration of this Agreement), 8 (Indemnification),
9 (Limitation of Liability), and 12 (General Provisions) shall survive
termination or expiration of this Agreement.

 

22



--------------------------------------------------------------------------------

12. GENERAL PROVISIONS.

12.1 Relationship of Parties. Each of the parties hereto is an independent
contractor and nothing in this Agreement is intended or shall be deemed to
constitute a partnership, agency, employer-employee or joint venture
relationship between the parties. No party shall incur any debts or make any
commitments for the other.

12.2 Arbitration.

(a) Procedure. Except as otherwise expressly set forth in Section 12.2(b) below,
any and all controversies, disputes or claims arising out of, in connection
with, or relating to the interpretation, performance or breach of this
Agreement, or any amount due hereunder, including without limitation, any claim
based on contract, tort or statute shall be settled as follows:

(i) The Management Committee (as defined in Section 3.1 of the License
Agreement) shall, initially meet to attempt to resolve the dispute;

(ii) If the Management Committee cannot resolve such dispute within [***] days
after either party requests such a meeting, then either party may request that
the Chief Executive Officer of each party meet to attempt to resolve such
dispute;

(iii) If the Chief Executive Officers cannot resolve such dispute within [***]
days after either party requests such a meeting, then such controversy, dispute
or claim shall be settled solely and exclusively by arbitration.

Any arbitration pursuant to this Section 12.2(a) shall be conducted in [***]
before and in accordance with the then existing Commercial Dispute Resolution
Procedures through the American Arbitration Association, using an arbitrator
mutually selected by CyDex and Prism from a list of those designated by the
American Arbitration Association, or if the parties disagree, otherwise
appointed by the American Arbitration Association. At any time, a party may seek
or obtain preliminary, interim or conservatory measures from the arbitrators or
from a court. Any arbitration shall be final and binding. The findings shall be
delivered in a written opinion with findings of fact based on the record. Any
judgment upon any interim or final award or order rendered by the arbitrator may
be entered by any state or federal court having jurisdiction thereof. The
parties intend that with respect to any arbitration proceeding commenced
hereunder, each party shall bear such party’s own costs and expenses (including
expert witness and attorneys’ fees) of investigating, preparing, and pursuing
such arbitration claim. Notwithstanding the foregoing, neither party shall be
bound to follow the dispute resolution process described in this Section 12.2(a)
with respect to any dispute, controversy or claim for which interim equitable
relief from a court is necessary to prevent serious and irreparable injury to a
party.

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

23



--------------------------------------------------------------------------------

(b) Short-Form Arbitration. Any dispute subject to short-form arbitration as
provided in this Agreement shall be finally settled by binding arbitration
conducted, in accordance with the rules of the American Arbitration Association
then in effect, in [***] if such proceeding is initiated by Prism or in
Philadelphia, Pennsylvania if such the proceeding is initiated by CyDex, by a
single arbitrator mutually selected by CyDex and Prism from a list of those
designated by the American Arbitration Association, or if the parties disagree,
otherwise appointed by the American Arbitration Association. Such arbitrator
shall make his or her determination on the basis of “baseball arbitration”
principles. THE FOREGOING REMEDY SHALL BE EACH PARTY’S SOLE AND EXCLUSIVE REMEDY
WITH RESPECT TO ANY SUCH DISPUTE. The expenses of any arbitration, including the
reasonable attorneys’ fees of the prevailing party, shall be borne by the party
deemed to be at fault or on a pro-rata basis should the arbitration conclude in
a finding of mutual fault. In each case, the parties and arbitrator shall use
all diligent efforts to complete such arbitration within [***] days of
appointment of the arbitrator.

(c) Confidentiality of Proceedings. All arbitration proceedings hereunder shall
be confidential and the arbitrator(s) shall issue appropriate protective orders
to safeguard each party’s Confidential Information. Except as required by law,
no party shall make (or instruct the arbitrator(s) to make) any public
announcement with respect to the proceedings or decision of the arbitrator(s)
without prior written consent of the other party.

12.3 Costs and Expenses. Except as otherwise expressly provided in this
Agreement, each party shall bear all costs and expenses associated with the
performance of such party’s obligations under this Agreement.

12.4 Force Majeure. Subject to Section 11.4, neither party shall be liable for
failure to perform, or delay in the performance of, its obligations under this
Agreement (other than payment obligations) when such failure or delay is caused
by an event of Force Majeure. If, due to any event of Force Majeure, either
party shall be unable to fulfill its obligations under this Agreement (other
than payment obligations), the affected party shall immediately notify the other
party of such inability and of the period during which such inability is
expected to continue and shall immediately assume its performance once the
conditions causing the event of Force Majeure cease to exist.

12.5 Notices. Any notice, request, or communication under this Agreement shall
be effective only if it is in writing and personally delivered; sent by
certified mail, postage pre-paid; facsimile with receipt confirmed; or by
nationally recognized overnight courier with signature required, addressed to
the parties at the addresses stated below or such other persons and/or addresses
as shall be furnished in writing by any party in accordance with this
Section 12.5. Unless otherwise provided, all notices shall be sent:

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

24



--------------------------------------------------------------------------------

If to CyDex:    If to Prism:

Attention: John M. Siebert Ph.D.

President and CEO

CyDex, Inc.

10513 W. 84th Terr.

Lenexa, Kansas 66214

  

Attention: Warren D. Cooper

President and CEO

Prism Pharmaceuticals, Inc

1150 First Ave, Suite 1050,

King of Prussia, PA 19406

   with a copy to:   

Morgan Lewis & Bockius, LLP

Attn: Stephen A. Jannetta, Esq.

1701 Market Street

Philadelphia, PA 19103

If sent by facsimile transmission, the date of transmission shall be deemed to
be the date on which such notice, request or communication was given. If sent by
overnight courier, the next business day after the date of deposit with such
courier shall be deemed to be the date on which such notice, request or
communication was given. If sent by certified mail, the third business day after
the date of mailing shall be deemed the date on which such notice, request or
communication was given.

12.6 Use of Name. Without the other party’s prior written consent, neither party
shall have any right, express or implied, to use in any manner the name or other
designation of the other party or any other trade name or trademark of the other
party for any purpose, except as may be required by applicable law or
regulation.

12.7 Public Announcements. Except for such disclosure as is deemed necessary, in
the reasonable judgment of a party, to comply with applicable laws or
regulations, no announcement, news release, public statement, publication, or
presentation relating to the existence of this Agreement, or the terms hereof,
will be made without the other party’s prior written approval, which approval
shall not be unreasonably withheld. Notwithstanding the above, once the content
and timing of a public announcement of the fact that the parties have entered
into this Agreement has been agreed to between the parties and such announcement
has been made, each party shall be free to disclose to third parties the fact
that it has entered into the Agreement with the other party, as well as any
other information contained in said public announcement. In the event of a
public announcement required to be made to comply with applicable laws or
regulations, the party making such announcement shall provide the other party
with a copy of the proposed text prior to such announcement sufficiently in
advance of the scheduled release of such announcement to afford such other party
a reasonable opportunity to review and comment upon the proposed text and the
timing of such disclosure and seek confidential treatment thereof.

12.8 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware (without giving effect to any
conflicts of law principles that require the application of the law of a
different state).

 

25



--------------------------------------------------------------------------------

12.9 Entire Agreement; Amendment. This Agreement, the License Agreement and all
Exhibits attached hereto or thereto contain the entire agreement of the parties
relating to the subject matter hereof and supersede any and all prior
agreements, written or oral, between CyDex and Prism relating to the subject
matter of this Agreement. This Agreement may not be amended unless agreed to in
writing by both parties.

12.10 Binding Effect. This Agreement shall be binding upon, and the rights and
obligations hereof shall apply to CyDex and Prism and their successor(s) and
permitted assigns. The name of a party appearing herein shall be deemed to
include the names of such party’s successors and permitted assigns to the extent
necessary to carry out the intent of this Agreement.

12.11 Waiver. The rights of either party under this Agreement may be exercised
from time to time, singularly or in combination, and the exercise of one or more
such rights shall not be deemed to be a waiver of any one or more of the other.
No waiver of any breach of a term, provision or condition of this Agreement
shall be deemed to have been made by either party unless such waiver is
addressed in writing and signed by an authorized representative of that party.
The failure of either party to insist upon the strict performance of any of the
terms, provisions or conditions of this Agreement, or to exercise any option
contained in this Agreement, shall not be construed as a waiver or
relinquishment for the future of any such term, provision, condition or option
or the waiver or relinquishment of any other term, provision, condition or
option.

12.12 Severability. If a final judicial determination is made that any provision
of this Agreement is unenforceable, this Agreement shall be rendered void only
to the extent that such judicial determination finds such provision
unenforceable, and such unenforceable provision shall be automatically
reconstituted and become a part of this Agreement, effective as of the date
first written above, to the maximum extent they are lawfully enforceable.

12.13 Assignment. Neither party may assign its rights or delegate its
obligations under this Agreement, in whole or in part to any third party without
the prior written consent of the other party, which consent shall not be
unreasonably withheld. Notwithstanding the foregoing, either party may assign
its rights and delegate its obligations under this Agreement to an Affiliate or
to a third party successor of such party, whether by way of merger, sale of all
or substantially all of its assets, sale of stock or otherwise, without the
other party’s prior written consent. As a condition to any permitted assignment
hereunder, the assignor must guarantee the performance of any assignee to the
terms and obligations of this Agreement. Any assignment not in accordance with
this Section 12.13 shall be void.

12.14 Headings. The descriptive headings of this Agreement are for convenience
only and shall be of no force or effect in construing or interpreting any of the
provisions of this Agreement.

12.15 Counterparts. This Agreement may be executed in two counterparts, each of
which shall constitute an original document, but both of which shall constitute
one and the same instrument.

 

26



--------------------------------------------------------------------------------

* * *

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

CYDEX, INC. By:  

/s/ John M. Siebert

Name:   John M. Siebert, Ph.D. Title:   President and CEO

 

PRISM PHARMACEUTICALS, INC. By:  

/s/ Warren D. Cooper

Name:   Warren D. Cooper Title:   President and CEO

 

28



--------------------------------------------------------------------------------

EXHIBIT A

SPECIFICATIONS

CAPTISOL, Clinical and Commercial Grade

[***]

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

29



--------------------------------------------------------------------------------

Exhibit B

Purchase Price for CAPTISOL

[***]

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

Exhibit C

Dosage of CAPTISOL in Single Agent

[***]

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.